Citation Nr: 9919589	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 3, 1995 
for a 100 percent disability evaluation for service-connected 
bipolar disorder with post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1968 to December 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).   

Having reviewed the procedural evidence of record, the Board 
has determined that this matter must be remanded.


REMAND

The Board notes that by rating decision dated in January 
1971, service connection was granted for schizophrenia and a 
10 percent disability evaluation was assigned.  In an August 
1981 statement in support of claim, the appellant stated that 
he desired to "reopen" his claim for a service-connected 
nervous condition.  The appellant then referred to a recent 
hospitalization at a VA Medical Center.  The appellant's 
claims folder reflects no action was undertaken by the RO 
with regard to the appellant's August 1981 correspondence.  

The Board must "review all issues which are reasonably raised 
from a liberal reading of the appellant's substantive 
appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
This is "to include issues raised in all documents or oral 
testimony submitted prior to the [Board] decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  See also Caffery v. 
Brown, 6 Vet. App. 377, 382 (1994), Fanning v. Brown, 4 Vet. 
App. 225, 228-29 (1993), and Sondel v. Brown, 6 Vet. App. 
218, 220 (1994).

Given that the appellant's psychiatric disorder had already 
been granted service connection, his August 1981 
correspondence is interpreted as an informal claim for an 
increased rating.  As is noted above, there is no indication 
that the RO responded to the appellant's inquiry.  The Board 
notes in this regard that the next action taken by the RO was 
the July 1985 rating decision, following the appellant's May 
1985 request for an increased rating.  

Accordingly, this matter is REMANDED for the following 
procedural development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
the disorder at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should readjudicate the issue 
of the appellant's entitlement to an 
earlier effective date for a 100 percent 
disability evaluation for bipolar 
disorder with post-traumatic stress 
disorder, under a broad application of 
the applicable statutes, regulations, and 
the decisions of the United States Court 
for Veterans Claims (Court).  In 
particular, the RO is referred to the 
Court's decisions in Fenderson v. West, 
12 Vet. App. 119 (1999).  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


